Citation Nr: 1644536	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for service connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1964 to February 1968.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2015, the Board remanded the issue on appeal, which has since been returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.  

FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran and the Veteran's representative stating that the Veteran desired to withdraw his substantive appeal of his claim for an increased rating for his service-connected GERD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a disability evaluation greater than 10 percent for service-connected GERD have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The record shows that the Veteran filed a timely NOD to the rating assigned to his service-connected GERD in a March 2012 rating decision.  The Veteran perfected his appeal in February 2013.  

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Further review of the record shows that in a written statement received in March 2016, the Veteran informed the Board that he wished to withdraw appeal before the Board.  Having met the requirements of 38 C.F.R. § 20.204 (2015), the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to a rating in excess of 10 percent for service-connected GERD.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for the service-connected GERD is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


